                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IDALA STROUSE GASSER,
and JOHN GASSER,

                   Plaintiffs,
                                                   Case No. 20-cv-595-pp
      v.

VILLAGE OF PLEASANT PRAIRIE, et al.,

                   Defendants.


     ORDER REMINDING PLAINTIFFS OF OPTION TO FILE AMENDED
   COMPLAINT IN LIEU OF RESPONDING TO DEFENDANTS’ MOTION TO
                       DISMISS (DKT. NO. 4)


      On May 18, 2020, the defendants filed a motion to dismiss the complaint

under Federal Rule of Civil Procedure 12(b)(1), dkt. no. 4, along with a brief in

support of the motion, dkt. no. 5. The defendants argue that the court lacks

subject matter jurisdiction to consider the plaintiffs’ claims. Dkt. No. 4 at 1;

Dkt. No. 5 at 3-12.

      Under Civil Local Rule 7(b), if the plaintiffs wish to oppose the motion

they must do so within twenty-one days—that is by June 8, 2020. The

plaintiffs are free to timely file a response to the motion to dismiss, but the

court reminds the plaintiffs that they have another option—they may file an

amended complaint to try to cure the alleged deficiencies. See Runnion ex rel.

Runnion v. Girl Scouts of Greater Chi. and Nw. Ind., 786 F3d 510, 522 (7th

Cir. 2015) (explaining that a responsive amendment may avoid the need to


                                         1

           Case 2:20-cv-00595-PP Filed 05/20/20 Page 1 of 2 Document 8
decide the motion or reduce the number of issues decided). Fed. R. Civ. P.

15(a)(1) allows the plaintiff to file the amended complaint as a matter of course

within twenty-one days after service of the responsive pleading.

      The court ORDERS that by June 8, 2020 the plaintiffs shall file either an

amended complaint or a response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 20th day of May, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        2

         Case 2:20-cv-00595-PP Filed 05/20/20 Page 2 of 2 Document 8
